*109ORDER
The Disciplinary Review Board having reported to the Supreme Court, recommending that ERNEST R. COSTANZO, formerly of CAMDEN and CHERRY HILL, who was admitted to the bar of this State in 1974 and who was thereafter suspended from practice on October 24, 1990, be disbarred, in consideration of respondent’s disciplinary history and his conduct in ten matters, said conduct being in violation of RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); RPC 1.4(a) and (b) (failure to keep client reasonably informed and to explain matters in order to permit client to make informed decisions about case); RPC 1.1(b) (pattern of neglect); RPC 1.5(b) (failure to designate hourly rate or basis for fee in writing); RPC 5.5(a) (practicing law while suspended);
And the Disciplinary Review Board having filed a further report, dated April 29, 1992, with the Supreme Court, recommending that on the basis of nine additional matters involving similar misconduct that respondent be disbarred;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board dated February 25, 1992, are adopted and ERNEST R. COSTANZO is hereby disbarred; and it is further
ORDERED that the name of ERNEST R. COSTANZO be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that in light of respondent’s disbarment, the subsequent recommendation of the Disciplinary Review Board for disbarment, rendered in the report dated April 29, 1992, is moot, and is hereby dismissed; and it is further
*110ORDERED that ERNEST R. COSTANZO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ERNEST R. COSTANZO, pursuant to Rule 1:21-6, shall he restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the custodial financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that ERNEST R. COSTANZO comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that ERNEST R. COSTANZO reimburse the Ethics Financial Committee for appropriate administrative costs.